46 F.3d 970
INTERSTATE COMMERCE COMMISSION, Plaintiff-Appellant,v.TRANSCON LINES, a corporation;  Leonard L. Gumport, Chapter7 Trustee, Defendants-Appellees.
No. 92-55036.
United States Court of Appeals,Ninth Circuit.
Feb. 3, 1995.

On Remand from the United States Supreme Court.
Before:  BOOCHEVER, NORRIS and NOONAN, Circuit Judges.

ORDER

1
In ICC v. Transcon Lines, --- U.S. ----, 115 S.Ct. 689, 130 L.Ed.2d 562 (1995), the Supreme Court reversed this court's affirmance of the district court's grant of summary judgment to the appellees as to the collection of the bureau rate on overdue accounts.  The Supreme Court did not consider the other aspects of this court's decision in ICC v. Transcon Lines, 990 F.2d 1503 (9th Cir.1993) (as amended).  Consequently, the district court's summary judgment in favor of the appellees is ordered REVERSED in its entirety and the case REMANDED to the district court for proceedings consistent with our prior decisions in this matter, as modified by the Supreme Court's decision.